                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 1:18-cv-02921-JMF Document 532 Filed 11/14/18 Page 1 of 1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✁                                                                                                                   ✂                                                                                   ✄                                                                                               ☎                                                                                                                       ✆                                                                                   ✁                                                                                                                                               ✂                                                                   ☎                                                                                   ✝                                                                                                                               ✞                                                                               ✂                                                                           ✟                                                                       ✂                                                                   ☎                                                                       ✞                                                                                           ✝                                                                                                                       ✞                                                               ✂                                                                   ✠                                                                                                               ✡                                                                       ✂                                                                                               ✡                                                                       ☛                                                               ✆                                                                       ✠                                                                           ✂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ☞                                                                           ☛                                                                           ✠                                                                                                               ✂                                                                                           ✄                                                                                           ☎                                                                                                           ✞                                                                           ☛                                                                                               ✆                                                                                               ✂                                                                           ✄                                                                                           ☎                                                                   ✠                                                                                                               ✁                                                                                                               ✝                                                                                                           ✞                                                                   ✂                                                                   ✠                                                                                                                   ✡                                                                       ✂                                                                                                       ☛                                                                   ☞                                                                                               ✁                                                                           ☎                                                                       ✌                                                                                                           ✍                                                                               ☛                                                                           ✠                                                               ✎




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                ✑                                           ✑                                                           ✑                                                                   ✑                                                                   ✑                                                           ✑                                                           ✑                                                           ✑                                                           ✑                                                       ✑                                                   ✑                                                               ✑                                                       ✑                                               ✑                                           ✑                                                               ✑                                                       ✑                                                                           ✑                                                       ✑                                                           ✑                                                                           ✑                                                               ✑                                                                   ✑                                                       ✑                                                                       ✑                                                           ✑                                                                   ✑                                                                       ✑                                                       ✑                                                                   ✑                                                               ✑                                                           ✑                                                                           ✑                                                           ✑                                                           ✑                                               ✑                                                       ✑                                                       ✑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✏                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✏



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✆                                                                                                   ✞                                                                       ✟                                                                                                                           ✒                                                           ✓                                                                                   ✔                               ✕                                                               ✖                                   ✗                                                   ✘                                               ✖                                   ✙                                   ✙                                           ✚                                       ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✡                                                                                   ✕                                   ✛                           ✣                                                                               ✁                                                                       ✤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✜                                                                       ✢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✢                                       ✥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✑                                               ✑                                           ✑                                   ✑                                               ✑                                               ✑                                   ✑                                   ✑                           ✑                                                   ✑                               ✑                                   ✑                                           ✑                               ✑                           ✑                                       ✑                                           ✑                               ✑                                           ✑                                       ✑                           ✑                                   ✑                               ✑                                   ✑                                   ✑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                        ●                                                       ❍                                                               ■                                           ❏                                                                   ❑                                                               ▲                                                                                           ▼                                                               ❏                                                   ◆                                                                   ❏                                                               ❑                                                               ▼                                                           ▲                                                                       ❑                                                           ❖                                                                   ◆                                                                                                                                                  ❏                                                               ◗                                                                                       ❑                                                                   ❍                                                                               ❏                                                                                               ❘                                                                               ❙                                                                                           ❚                                                                               ❘                                                                       ◗                                                                                                   ◗                                                                                               ❑                                                                                                                  ❚                                                                   ❑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                ✑                                           ✑                                                           ✑                                                                   ✑                                                                   ✑                                                           ✑                                                           ✑                                                           ✑                                                           ✑                                                       ✑                                                   ✑                                                               ✑                                                       ✑                                               ✑                                           ✑                                                               ✑                                                       ✑                                                                           ✑                                                       ✑                                                           ✑                                                                           ✑                                                               ✑                                                                   ✑                                                       ✑                                                                       ✑                                                           ✑                                                                   ✑                                                                       ✑                                                       ✑                                                                   ✑                                                               ✑                                                           ✑                                                                           ✑                                                           ✑                                                           ✑                                               ✑                                                       ✑                                                       ✑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✏                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✏



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✝                                                                                                   ✣                                                       ✙                                           ✣                                                   ✗                                                                   ✦                                                                   ✕                                                           ✗                                                               ✘                               ✚                                                   ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✧                                                                                           ★                                                                                                               ✩                                                                               ✪                                                       ✫                                                                                               ✬                                                                                                               ★                                                                                                   ✭                                                                                                                       ✭                                                                   ✪                                                       ✮                                                                                       ✪                                                           ✧                                                                                       ✯                                                                                                           ★                                                                                       ✭                                                                                                   ★                                                                                       ✭                                                               ✭                                                                   ✪                                           ✫                                                                                   ✪                                       ✰                                                                                       ✮                                                                                                   ✩                                                       ✱                                                                           ✰                                                                       ✧                                                                   ✲                                                           ✫                                                           ✱                                                               ✪                                       ✳                                                   ✩




                                                                                                                                                                                                                        ✁                                                                           ✤                                                               ✘                       ✖                                               ✴                                                           ✣                                                                           ✖                                   ✛                                                                       ✵                                                                   ✣                                       ✶                                           ✣                                               ✷                                                           ✸                                                           ✹                                                       ✖                                                                                                   ✣                                                                   ✗                                                                           ✘                                       ✵                                                                           ✕                                                       ✘                                                                   ✕                                                   ✗                                                                                                           ✤                                                               ✙                                   ✙                                               ✖                                       ✴                                                       ✖                               ✕                                                           ✔                                                   ✘                                                       ✶                                           ✕                                                           ✗                                                           ✛                                       ✴                                           ✶                                   ✖                                   ✺                                                       ✘                                                   ✤                                                           ✙                                                                           ✕                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✵                                           ✣                                       ✔                       ✦                                                                   ✤                               ✗




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✜




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✑                                               ✑                                                   ✑                                                           ✑                                                       ✑                                                           ✑                                                       ✑                                               ✑                                                   ✑                                           ✑                                                           ✑                                           ✑                                                       ✑                                           ✑                                                   ✑                                       ✑                                                                                                                                                                                                                                                                                                                                   ✑                                       ✑                                   ✑                                   ✑                                           ✑                       ✑                                       ✑                                   ✑                                   ✑                                       ✑                               ✑                                       ✑                                   ✑                                       ✑                               ✑                               ✑                                   ✑                       ✑




✵                   ✕               ✛                                                               ✷                                           ✣                                   ✣                           ✗                                                                               ✙                               ✖                                           ✔                                   ✣                                                       ✦                                                                                                       ✷                                                   ✸                                                                                       ✘                                   ✵                                               ✣                                                                                   ✴                                               ✤                                                       ✻                                           ✶                                   ✘                                                                       ✶                                       ✣                                                           ✺                                                       ✤                                                                   ✶                                           ✘                                   ✣                                                       ✶                                           ✒                                   ✘                               ✶                                                   ✕                                                   ✗                                                               ✛                                                   ✴                                                               ✶                               ✖                                               ✷                                                       ✣                                                       ✶                                                                           ✖                                                   ✗                                                                                       ✘                                   ✵                                               ✣                                                                               ✕                                                   ✷                                                   ✤                                                                                                               ✣                                                   ✼                                       ✴                                               ✕                                               ✺                                               ✘                                       ✖                               ✤                                                       ✗                                                       ✣                                           ✦                                                                               ✽                                                                   ✕                                               ✘                               ✘                           ✣                                               ✶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✜                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✢




                                                                                                                                                                                                                        ✠                                                                   ✣                                                   ✦                                                                   ✕                                                       ✴                                                   ✘                                           ✖                       ✤                                                           ✗                                                                                           ✶                               ✣                                                   ✛                                           ✺                                                       ✤                                                       ✗                                       ✛                                                   ✖                                       ✷                                                       ✖                                   ✔                                       ✖                       ✘                           ✖                                       ✣                                                                   ✛                                                                                   ✕                                                           ✺                                                       ✺                                                                       ✔                                   ✸                                                                                                   ✘                               ✤                                                                                                       ✘                           ✵                                                                   ✣                                                                                       ✕                                                           ✘                                           ✘                               ✤                                                           ✶                               ✗                                                   ✣                                                           ✸                                                   ✛                                                               ✤                                                                   ✙                                                                   ✶                       ✣                                                   ✴                                                       ✤                                                   ✶                                   ✦                                                                                   ✤                                                           ✶                                                               ✺                                                   ✶                               ✤                                                       ✛                                                   ✣                                                                           ✺                                           ✕                                           ✶                           ✘                           ✖                       ✣                                       ✛                               ✾                                           ✣                                                                           ✣                                   ✗                                                   ✖                       ✙                                               ✘       ✵                                           ✣                                                       ✺                           ✣                               ✶                           ✛                                   ✤                           ✗                                                       ✶                       ✣                           ✿                                   ✻                                           ✣                               ✛                       ✘           ✖                   ✗                   ✹




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✜




✘       ✵                       ✣                                                   ✘                               ✶                           ✕                                   ✗                                       ✛                                       ✴                                               ✶                                           ✖                       ✺                                                                   ✘                                                                   ✖                                           ✛                                                                   ✕                                                                       ❀                                                   ✻                                               ✦                                                   ✹                                                               ✣                                                                       ✤                                           ✶                                                                                   ✕                                                                   ✽                                                                                                       ✣                                                       ✽                                                                                                               ✷                                                       ✣                                                           ✶                                                                           ✤                                                               ✙                                                                               ✘                               ✵                                                               ✣                                                                                           ✺                                                                   ✻                                                   ✷                                                                           ✔                                               ✖                       ✴                                                                                           ✤                                           ✶                                                                   ✽                                                                                   ✣                                               ✦                                                               ✖                               ✕




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✏



                                                                                                                                                                                                                        ✂                                                           ✵                                                           ✣                                                                                                   ✺                                                               ✕                                                   ✶                                   ✘                               ✖                               ✣                                                       ✛                                                                   ✵                                                           ✕                                                                                                                   ✣                                               ✛                                           ✣                                                                                                                           ✣                                                               ✗                                                                               ✚                                                   ❁                                                                                                                                           ✴                                                   ✕                                                                   ✔                           ✣                                                               ✗                                                           ✦                                                                           ✕                                           ✶                                                                               ✦                                                                   ✕                                           ✸                                                                               ✛                                                                               ✙                                           ✶                                       ✤                                           ✽                                                                                                                       ✘                           ✵                                                       ✣                                                                                   ✦                                                           ✕                                                   ✘                   ✣                                                                               ✤                                                       ✙                                                                       ✙                                   ✖                               ✔                           ✖                           ✗                                                           ✹                                                               ✤                                                   ✙                                                           ✘                           ✵                                               ✖                                   ✛                                               ✁                                                                       ☛                                                           ✂                                                                                       ✡                                                       ☎                                           ✘                       ✤                                                                   ✙                   ✖                   ✔                   ✣                                                   ❂                                           ✖                           ✘                   ✵                                                   ✘                           ✵                                   ✣                                       ✴                                   ✤                               ✻                                       ✶                   ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✜                                                                                                                                                                                                                                   ✜




✕           ✗                           ✸                                                                       ✁                                                       ☛                                                           ✂                                                                                                       ✡                                                                                           ☎                                                                                                               ☛                                                                               ☞                                                                                                                                       ✁                                                                               ✂                                                                       ☎                                                               ✁                                                                       ✂                                                                                               ✂                                                                                           ☛                                                                                                                   ✠                                                                                           ☎                                                                           ❃                                                                                               ✆                                                                                       ☎                                                                                   ✞                                                                           ✂                                                                                                           ✠                                                                                           ☎                                                                           ✝                                                                                                       ✟                                                                               ✡                                                                   ✂                                                                                                           ☛                                                                               ✁                                                                                                               ✤                                                   ✙                                                                   ✘                               ✵                                                   ✖                           ✛                                                                           ✘                                   ✶                                   ✕                                                   ✗                                                   ✛                                       ✴                               ✶                           ✖                                           ✺                                           ✘                                                                                                           ✟                                                                                   ✴                                           ✤                                           ✺                                                   ✸                                                           ✤                                       ✙                                           ✛               ✕                                       ✖               ✦                                                           ✁                                                       ☛                                       ✂                                                                           ✡                                                   ☎                                                               ✽                                                   ✻                                   ✛                           ✘                                       ✕                               ✔           ✛                       ✤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✢




✷                   ✣                                           ✛                                   ✣                                       ✶                                                           ✣                                                   ✦                                                                   ✤                                                                       ✗                                                                                                       ✘                               ✵                                                               ✣                                                                       ✴                                                       ✤                                                       ✻                                                           ✶                                   ✘                                                               ✶                               ✣                                   ✺                                                               ✤                                                           ✶                                       ✘                                       ✣                                               ✶                                                                                                                                                                                           ✙                                                                           ✗                                                       ✤                                                                                                           ✛                                           ✻                                                                   ✴                                                               ✵                                                                                               ✁                                                                                           ☛                                                                                           ✂                                                                                                                                       ✡                                                                   ☎                                                                                       ✖                                   ✛                                                                       ✙                                   ✖                                       ✔                       ✣                                                       ✦                                               ✾                                                       ✘                               ✵                                                   ✣                                                                                   ✘                               ✶                                   ✕                                               ✗                                                       ✛                                           ✴                                       ✶                           ✖                       ✺                                                       ✘                                                   ✽                                                                                       ✕                                       ✸                                                           ✷                                           ✣                                                                   ✽                                                                   ✕                           ✦                                   ✣                                               ✶                               ✣                               ✽                                                   ✤                                               ✘               ✣                           ✔               ✸                                                                   ✣                       ✔               ✣                                   ✴                                   ✘                   ✶                   ✤                                       ✗                                   ✖               ✴                           ✕                               ✔           ✔           ✸




                                                                                                                                                                ✜                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✏



✕                                   ✕                                           ✖                       ✔                           ✕                               ✷                                       ✔                           ✣                                                                           ✘                               ✤                                                                                                   ✘                                           ✵                                                       ✣                                                                               ✺                                                       ✻                                                                   ✷                                               ✔                                   ✖                       ✴                                                                                       ❂                                                       ✖                                       ✘                                   ✵                                                           ✤                                                           ✻                                                           ✘                                                               ✶                                                   ✣                                                       ✦                                                                   ✕                                                       ✴                                                       ✘                               ✖                                       ✤                                                               ✗                                                                                                       ✕                                               ✙                                                   ✘                                   ✣                                                       ✶                                                                       ✗                                                                       ✖                                           ✗                                                       ✣                                                       ✘                   ✸                                                                                   ✚                               ❄                                                       ❅                                                                                                                                   ✴                                                   ✕                                           ✔                               ✣                                                   ✗                                                   ✦                                                               ✕                                               ✶                                                               ✦                                                   ✕                                                       ✸                                           ✛




            ✜                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✢




                                                                                                                                                                                                                                ✂                                                           ✵                                                               ✖                       ✛                                                                                                   ✺                                                           ✶                                   ✤                                                           ✴                                                   ✣                                                   ✛                                       ✛                                                                   ✽                                                                                                       ✕                                       ✸                                                                   ✤                                                                   ✗                                                   ✔                                                   ✸                                                                               ✷                                                                               ✣                                                                                   ✻                                                                   ✛                                           ✣                                                           ✦                                                                                               ✘                                   ✤                                                                                                       ✶                               ✣                                                               ✦                                                                   ✕                                           ✴                                                                   ✘                                                                                   ✘                               ✵                                                       ✣                                                                       ✙                               ✤                                                           ✔                               ✔                           ✤                                                               ❂                                                                                   ✖                               ✗                                                       ✹                                                                           ✺                                                   ✣                                                   ✶                                               ✛                                       ✤                                                       ✗                                               ✕                                           ✔                                               ✦                                                   ✕                                           ✘                               ✕                                                                   ✖                                   ✦                                       ✣                                       ✗                                           ✘                       ✖                   ✙                                       ✖                       ✣                                   ✶                   ✛                                                                   ✞                                           ✤                                       ✴                       ✖                           ✕                                   ✔                                   ✞                                   ✣                           ✴                                           ✻                               ✶                   ✖                       ✘                   ✸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✥




                        ✗                           ✻                                       ✽                                                               ✷                                       ✣                                               ✶                           ✛                                                   ❆                                                       ✦                                                                       ✕                                                   ✘                                           ✣                                               ✛                                                                       ✤                                                               ✙                                                               ✷                                               ✖                                               ✶                           ✘                                   ✵                                           ❆                                                       ✽                                                                                               ✖                                   ✗                                                           ✤                                                           ✶                                                   ✛                                                       ❇                                                                       ✗                                                               ✕                                                               ✽                                                                                               ✣                                                       ✛                                                           ❆                                                           ✕                                                               ✗                                                       ✦                                                                                           ✙                                           ✖                                               ✗                                                           ✕                                                       ✗                                                   ✴                                               ✖                                   ✕                                               ✔                                                       ✕                                                       ✴                                                   ✴                                               ✤                                                       ✻                                                   ✗                                                       ✘                                                       ✗                                                       ✻                                                               ✽                                                                               ✷                                                           ✣                                       ✶                           ✛                                                                                                                       ✞                                                   ✣                                                   ✣                                                       ☞                                                   ✣                                       ✦                                           ✣                                       ✶                       ✕                               ✔                                           ✠                                               ✻                                           ✔               ✣                                                   ✤                                           ✙                                   ✡                                       ✖                                                                       ✖       ✔                                           ✓                                               ✶               ✤                                   ✴                               ✣                               ✦                                       ✻                           ✶                   ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✜




                        ❈                                                                                                   ✾                           ✕                                       ✗                                               ✦                                                                       ☞                                                                           ✣                                                       ✦                                                               ✣                                                       ✶                                       ✕                                                       ✔                                                               ✠                                                                           ✻                                               ✔                                               ✣                                                                   ✤                                       ✙                                                                       ✡                                                                               ✶                                           ✖                                       ✽                                                                                   ✖                                                   ✗                                                               ✕                                                       ✔                                                               ✓                                                                   ✶                                                   ✤                                                               ✴                                                               ✣                                                       ✦                                                       ✻                                                                   ✶                                           ✣                                                                                   ❊                                                                       ❄                                                                                                                                                                                                                                   ✓                                                               ✕                                                   ✶                                   ✘                                       ✖                   ✣                                                               ✛                                                                   ❂                                                                                   ✖                       ✛                                       ✵                                                               ✖                                   ✗                                                   ✹                                                                           ✘                                   ✤                                                               ✶                           ✣                                                       ✿                                               ✻                                                   ✣                                               ✛                                   ✘                                       ✶                               ✣                                   ✦                                               ✕                                       ✴                                           ✘               ✖                       ✤                                       ✗                                           ✤                                       ✙                                               ✤                                   ✘                       ✵                                   ✣                       ✶                                               ✖                   ✗                               ✙                       ✤                                   ✶                               ✽                                                       ✕                               ✘               ✖                   ✤                               ✗




                                                        ✢               ❉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✢                       ❋                                                   ✢




                        ✽                                                   ✕                                           ✸                                                   ✺                                       ✶                                           ✤                                           ✴                                                           ✣                                                           ✣                                                               ✦                                                                               ✷                                                                   ✸                                                                                   ✽                                                                                       ✤                                                   ✘                                           ✖                       ✤                                                   ✗




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✏



                                                                                                                                                                                                                                                                                        ✚                               ❂                                                                                                       ✣                                                                                                                                   ✴                                               ✣                                                   ✶                                       ✘                                   ✖                               ✙                               ✸                                                                                           ✘                           ✵                                                       ✕                           ✘                                                                   ✘                                       ✵                                                       ✣                                                                                       ✙                                       ✤                                                                   ✶                                           ✣                                                           ✹                                                               ✤                                                       ✖                                               ✗                                                               ✹                                                                                               ✖                               ✛                                                                               ✕                                                                                               ✴                                                           ✤                                                           ✶                                               ✶                                                   ✣                                                   ✴                                               ✘                                                       ✘                               ✶                                   ✕                                               ✗                                                           ✛                                           ✴                                               ✶                                           ✖                                   ✺                                                   ✘                                                       ✙                                   ✶                                   ✤                                                               ✽                                                                                                                   ✘                           ✵                                               ✣                                                                       ✶                           ✣                                   ✴                                                   ✤                                                           ✶                               ✦                                                                   ✤                                       ✙                                                           ✺                                       ✶                                   ✤                                           ✴                                   ✣                                   ✣                           ✦                               ✖                   ✗                                       ✹                                   ✛                                                   ✖                       ✗                                           ✘               ✵                                           ✣                                           ✕                                           ✷                           ✤                                                                           ✣                               ✼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✜




    ✣           ✗                           ✘                       ✖                           ✘                               ✔                   ✣                                       ✦                                                               ✽                                                                               ✕                                                   ✘                                               ✘                                   ✣                                                   ✶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✢




✑                   ✑                           ✑                                       ✑                                               ✑                                       ✑                                       ✑                                               ✑                                                   ✑                                                               ✑                                                                       ✑                                                               ✑                                                       ✑                                                               ✑                                                       ✑                                                               ✑                                                   ✑                                                       ✑                                                           ✑                                                   ✑                                           ✑                                                               ✑                                                   ✑                                                                           ✑                                                   ✑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✑                                                       ✑                                                           ✑                                                           ✑                                                       ✑                                                       ✑                                                       ✑                                                   ✑                                                       ✑                                                       ✑                                                       ✑                                                               ✑                                               ✑                                                   ✑                                                       ✑                                       ✑                                               ✑                                                       ✑                                                           ✑                                           ✑                                           ✑                                       ✑                                                   ✑                                           ✑                                               ✑




✡                           ✤                               ✻                                               ✶                           ✘                                               ✠                                                   ✣                                           ✺                                                               ✤                                                               ✶                                       ✘                                           ✣                                                   ✶                               ✒                               ✂                                                                           ✶                                           ✕                                       ✗                                                               ✛                                                   ✴                                           ✶                               ✖                           ✷                                                   ✣                                                       ✶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✝                                                                                       ✕                                           ✘                               ✣
